         Case 1:20-cr-00015-PKC Document 164 Filed 09/21/21 Page 1 of 3




                                                                           Author’s Direct Dial No.
                                                                                    (424) 652-7814

                                                                           Author’s Email Address
                                                                       bklein@waymakerlaw.com
BY EMAIL

September 19, 2021

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

         We write to follow up on defendant Virgil Griffith’s September 2, 2021 request for the
Court’s permission to transfer certain of Mr. Griffith’s cryptocurrency assets to counsel to pay
legal fees in connection with this case and upcoming trial. (Dkt. No. 142.) As discussed at the
the final pretrial conference on September 14, 2021, we have attached a revised proposed order,
attached as Exhibit A, which we respectfully request the Court enter as soon as possible. It is
critical that the Court grant this order in light of the impending trial date and Mr. Griffith’s need
to put on a defense.

        As the Court knows, a significant portion of Mr. Griffith’s savings is contained in
cryptocurrency assets. Mr. Griffith has signed a letter permitting assets maintained in the U.S.-
based exchange, Coinbase, to be transferred to counsel for the purposes of paying legal fees.
The revised order reflects that there is nothing in this case that prohibits Coinbase’s ability to
effect Mr. Griffith’s request to transfer the assets. As the Court requested, the revised order does
not prevent Coinbase from satisfying any possible liens or encumbrances (although the defense
is aware of none, including from communications with Coinbase).

        The government has confirmed that there is no seizure warrant or other legal process that
it has placed on the account. In case the government chooses to oppose this application, the
defense wishes to note the following: The government has seized all of Mr. Griffith’s devices
that he used for work and personal correspondence, including his iPhone, iPad, and laptop, and
has forensically analyzed and reviewed those devices. The government also subpoenaed his
          Case 1:20-cr-00015-PKC Document 164 Filed 09/21/21 Page 2 of 3
                                                                       Letter to Hon. P. Kevin Castel
                                                                                  September 19, 2021
                                                                                          Page 2 of 2


email and social media accounts, including accounts at Apple (ICloud), Google, Facebook,
Telegram, Twitter, etc. It even obtained certain devices from Singapore that it asserts were Mr.
Griffith’s. There are literally terabytes and terabytes of data. But in all of this data, the
government has not found any evidence that Mr. Griffith received any assets or remuneration
connected to his trip to the DPRK, because such evidence does not exist. Indeed, the recent
motions in limine lay out the government’s evidence, and make clear that none of the
government’s claims have anything to do with money being paid to Mr. Griffith. In addition,
before the final pretrial hearing, the only reason the government ever articulated to deny Mr.
Griffith access to his assets was the desire to mitigate flight risk, which cannot now be a concern
given that Mr. Griffith is incarcerated. Indeed, transferring the balance of this account to counsel
would further mitigate any such concern. Moreover, balanced against the government’s
(unsupported) concern is Mr. Griffith’s important Sixth Amendment right to counsel, and to pay
such counsel, and he needs access to his assets to do so.

        It is counsel’s understanding that Coinbase froze the account at or near the time of Mr.
Griffith’s arrest out of an abundance of caution in the event they would receive legal process
concerning the account, and it has remained frozen since that time. As noted in the original letter
motion, Coinbase has indicated to defense counsel a preference for closing the account,.

         Accordingly, Mr. Griffith respectfully requests that the Court enter the revised proposed
order.

         As always, the undersigned are available to answer any questions the Court may have.


Respectfully yours,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
         Case 1:20-cr-00015-PKC Document 164 Filed 09/21/21 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                                 :

                           Plaintiff,                    :
                  v.                                         20 Cr. 015 (PKC)
                                                         :
VIRGIL GRIFFITH,                                             [Proposed] Order re Coinbase
                                                         :
                           Defendant.
------------------------------------------------------

         Upon the application of defendant Virgil Griffith and finding good cause therefor, this

Court ORDERS that there is nothing in the above-captioned case that prohibits the transfer

of any and all cryptocurrency maintained by Coinbase in any account (or accounts) in the

name of Virgil Griffith (date of birth                       and user ID numbers

                                   and                               ) to the attorney trust account

of defendant’s counsel of record, Waymaker LLP, pursuant to wiring instructions that

Waymaker LLP shall provide to Coinbase.



Dated: New York, New York                                    SO ORDERED
        ____________, 2021

                                                             _________________________
                                                             HONORABLE P. KEVIN CASTEL
                                                             UNITED STATES DISTRICT JUDGE
